                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DAVID NILSEN,                              Case No. 19-cv-02917-PJH
                                                          Petitioner,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                   v.                                       ELECTRONICALLY FILE AND
                                   9
                                                                                            DISMISSING PETITION WITH LEAVE
                                  10     LAKE COUNTY SUPERIOR COURT,                        TO AMEND
                                         APPELLATE DEPT.,
                                  11                                                        Re: Dkt. No. 3
                                                          Respondent.
                                  12
Northern District of California
 United States District Court




                                  13             Petitioner, a former California prisoner, filed a pro se petition for a writ of habeas

                                  14   corpus pursuant to 28 U.S.C. § 2254. His conviction occurred in Lake County, which is in

                                  15   this district, so venue is proper here. See 28 U.S.C. § 2241(d). He has paid the filing

                                  16   fee.

                                  17                                            BACKGROUND

                                  18             Petitioner was found guilty of driving under the influence, driving on a suspended

                                  19   license and evading a peace officer. Petition at 2. He was sentenced to 20 days in

                                  20   county jail. Id. at 1. His appeals were denied as was a petition to the superior court. Id.

                                  21   at 2-3.

                                  22                                              DISCUSSION

                                  23             STANDARD OF REVIEW
                                  24             This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  25   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  26   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  27   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  28   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An
                                   1   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                   2   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                   3   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                   4   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                   5   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                   6   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   7   1970)).

                                   8          LEGAL CLAIMS
                                   9          The court cannot ascertain the exact nature of plaintiff’s claims. He states that

                                  10   allowing appellate judges to sit on a case is in criminal court is inappropriate with respect

                                  11   to a motion to recuse, appellate panel members refused to take judicial notice of files

                                  12   supporting the timeliness of his petition, the trial court lacked jurisdiction which remained
Northern District of California
 United States District Court




                                  13   with the Appellate Department and the entire history of the case is riddled with errors with

                                  14   respect to trial judges, appellate panels and other court staff. Petition at 4-8.

                                  15          It appears that many of the claims involve his appeals and habeas petition in state

                                  16   court. These are not proper grounds for federal habeas relief. See Franzen v. Brinkman,

                                  17   877 F.2d 26, 26 (9th Cir. 1989) (“a petition alleging errors in the state post-conviction

                                  18   review process is not addressable through habeas corpus proceedings.”) To the extent

                                  19   that petition raises a clam regarding the underlying conviction, he must provide a clear

                                  20   recitation of his claim. Petitioner is reminded that he may only bring claims in this court

                                  21   that have been exhausted in state court. The petition is dismissed with leave to amend to

                                  22   provide more information and address these deficiencies. Petitioner should also indicate

                                  23   if he was found guilty of misdemeanors or felonies.

                                  24          In addition, petitioner is informed that the federal writ of habeas corpus is only

                                  25   available to persons "in custody" at the time the petition is filed. See 28 U.S.C. §§

                                  26   2241(c), 2254(a); Carafas v. LaVallee, 391 U.S. 234, 238 (1968). This requirement is

                                  27   jurisdictional. Id. A habeas petitioner must be in custody under the conviction or

                                  28   sentence under attack at the time the petition is filed. Maleng v. Cook, 490 U.S. 488,
                                                                                        2
                                   1   490-91 (1989). A petitioner who files a habeas petition after he has fully served his

                                   2   sentence and who is not subject to court supervision is not "in custody" for the purposes

                                   3   of this court's subject matter jurisdiction and his petition is therefore properly denied. See

                                   4   De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990). In the amended complaint

                                   5   petitioner should indicate if he is still in custody, on probation or if his liberty is restrained

                                   6   in any way.

                                   7                                            CONCLUSION

                                   8          1.      Leave to file electronically (Docket No. 3) is GRANTED.

                                   9          2.      The petition is DISMISSED with leave to amend in accordance with the

                                  10   standards set forth above. The amended petition must be filed no later than September

                                  11   3, 2019, and carry the words AMENDED PETITION on the first page. Failure to amend

                                  12   within the designated time will result in the dismissal of the petition.
Northern District of California
 United States District Court




                                  13          3.      Petitioner must keep the court informed of any change of address and must

                                  14   comply with the court's orders in a timely fashion. Failure to do so may result in the

                                  15   dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  16   Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule

                                  17   41(b) applicable in habeas cases).

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 1, 2019

                                  20

                                  21
                                                                                                   PHYLLIS J. HAMILTON
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
